Citation Nr: 0738243	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  07-17 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound to the chest.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
November 1978.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 


2006 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, which, in 
pertinent part, denied entitlement to service connection for 
the claimed condition.  


REMAND

In a November 2006 rating decision, the veteran was denied 
service connection for residuals of a gunshot wound to the 
chest.  He filed a notice of disagreement and in May 2007 was 
provided a statement of the case in response to his appeal.  
In the veteran's June 2007 substantive appeal, he requested a 
hearing before the Board in Washington, D.C., or at the RO.  
The veteran was scheduled for a central office hearing in 
Washington, D.C. on November 14, 2007.  In October 2007, VA 
received a letter from the veteran stating that he would be 
unable to travel to D.C. for his hearing and that he was 
requesting a hearing at his RO.  As the veteran has requested 
a Travel Board hearing, the case must be remanded for that 
purpose.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC for the following 
action:

The veteran should be scheduled for a 
Travel Board hearing at the RO in 
accordance with the docket number of his 
appeal.

No action is required of the appellant until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



